Citation Nr: 9924297	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico

                              
THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizophrenia.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, claimed as 
hepatitis due to excessive use of medication.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose A. Juarvez-Ortiz, M.D.


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, and denied entitlement to 
compensation under the provisions of § 1151 for hepatitis.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, by decision 
dated in January 1996.  The veteran was notified of that 
action.  The Board's January 1996 decision represents the 
last final disallowance of entitlement to service connection 
for an acquired psychiatric disorder on any basis.

2.  The evidence submitted subsequent to the Board's January 
1996, consisting primarily of the testimony of a private 
physician, in an attempt to reopen the veteran's claim for 
service connection, bears directly and substantially on the 
matter under consideration and must be considered to fairly 
adjudicate the claim.

3.  The evidence of record does not establish that the 
veteran's hepatitis was caused by or related to use of 
medications he received at VA facilities.  

4.  There is no competent evidence of additional disability 
as the result of VA medical or surgical treatment or 
hospitalization.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's January 
1996 decision denying entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, is new and 
material; therefore, the veteran's claim has been reopened 
and the appeal is granted to that extent.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, claimed as 
hepatitis due to excessive use of medication, is denied.  38 
U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, Claimed as Schizophrenia

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1998).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

During the pendency of the veteran's appeal, the United 
States Court of Appeals for the Federal Circuit overturned 
the test that had been used for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that the now-current standard for the submission of new 
and material evidence was not in effect at the time of the 
original RO decision.  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

The Board finds that based on the testimony offered at a May 
1996 personal hearing, the claim should be reopened under 
either standard.  Specifically, at the hearing, Jose A. 
Juarvez-Ortiz, M.D., a private physician, indicated that he 
had examined the veteran on three occasions, had interviewed 
the veteran's mother, and had reviewed the veteran's medical 
records.  In essence, he opined that the veteran's correct 
diagnosis should have been a psychosis or schizophrenia, and 
that the diagnosis should have been made within a year of the 
veteran's service separation.  

Based on the evidence outlined above, when coupled with the 
veteran's ongoing contentions, it is the decision of the 
Board that the evidence, particularly the opinion from the 
private physician as to the veteran's psychiatric diagnosis 
is new and material.  Specifically, under the new 
regulations, the examiner's opinion bears directly and 
substantively on the matter of the proper diagnosis and the 
time the diagnosis should have been made and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that the evidence added since the last final denial is new 
and material and as such the claim is reopened. 

Under the new standard, having reopened the claim, the next 
question which must be resolved is whether the veteran has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A plausible claim is "one which is 
meritorious on its own or capable of substantiation."  Black 
v. Brown, 10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, relates the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  That is, he has presented a claim which is 
plausible.  Specifically, the Board concludes that the 
testimony of the veteran's private physician, asserting a 
medical causation between service and the veteran's acquired 
psychiatric disability is sufficient to well ground the 
claim.  Having determined that the claim is well grounded, 
the Board will remand this issue for further development.


II.  Entitlement to Compensation Under the Provisions of 
38 U.S.C.A. § 1151 for Additional Disability, Claimed as 
Hepatitis Due to Excessive Use of Medication

The veteran contends, in essence, that excessive use of 
medication by VA caused him to develop hepatitis.  Initially, 
the Board finds that the veteran's claim for benefits under 
§ 1151 is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); that is, he has presented a 
claim that is plausible.  Further, he has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.  

A veteran is entitled to additional compensation if he or she 
was injured as a consequence of hospitalization or treatment, 
and such injury or aggravation resulted in additional 
disability.  38 U.S.C.A. § 1151 (West 1991).  Specifically, 
in pertinent part, 38 U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

38 C.F.R. § 3.358 (1998).  

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the Veterans Claims Court and the United States 
Court of Appeals for the Federal Circuit, which had 
essentially found that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection and that the 
elements of fault or negligence were not a valid part of the 
implementing regulation.  See Brown v. Gardner, 513 U.S. 115 
(1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  
The provisions of 38 C.F.R. § 3.358 set forth above are the 
revised provisions and are the regulatory criteria that apply 
to this case.

Accordingly, the ultimate issue before the Board is whether 
hepatitis was caused by excessive use of medication by VA.  
It is not sufficient nor determinative to the outcome to find 
that the medication was negligently given, or, for that 
matter, "excessive," (as there is no requirement that 
negligence be found under the controlling regulation); 
rather, it must be proved that use of medication by VA 
resulted in the development of the veteran's hepatitis, the 
claimed additional disability.

Turning first to the medical evidence, there is no mention of 
hepatitis made in the veteran's medical records until October 
1996.  At that time, he reported a several week history of 
weakness, anorexia, diffuse abdominal pain, and jaundice.  
After a physical examination, the examiner concluded that the 
clinical picture was consistent with acute viral hepatitis, 
most probably hepatitis B, Epstein-Barr virus, or "EMV."  
The examiner remarked that neither hepatitis A or hepatitis C 
were likely to have caused the clinical picture.  
Significantly, the examiner opined that other toxic etiology, 
such as medication or alcohol, was unlikely due to the 
veteran's history.  In October 1996, he sought follow-up care 
for his liver condition.  The diagnostic impression was non-
resolving hepatitis.  A liver ultrasound, blood tests, and 
gastroenterology consult were ordered.  Additional outpatient 
treatment records suggest that the veteran's symptoms were 
caused by hepatitis C.

In a May 1997 VA alimentary examination report, the veteran 
reported that he had recently been hospitalized for hepatitis 
and underwent several diagnostic tests and was found to have 
hepatitis C in July 1996.  The hepatitis B profile was 
negative and he had been positive for hepatitis A since 1994.  
He complained of malaise, right upper quadrant discomfort, 
tiredness, and problems with certain meals.  After a physical 
examination, the final diagnosis was hepatitis C.

The RO thereafter requested a medical consultation with 
respect to the veteran's claim that the hepatitis was due to 
excessive use of  medications.  The responding physician 
noted in a July 1997 statement that the October 1996 progress 
note indicating that toxic medication was unlikely the cause 
and the fact that a viral agent was confirmed to be the cause 
of the hepatitis rebutted the veteran's allegations.  The 
veteran disagreed and stressed that his treating physicians 
had told him that excessive medication was the cause of the 
hepatitis.  However, the Board has carefully reviewed all the 
medical evidence of record and finds that no such statements 
regarding a connection between the veteran's medications and 
hepatitis are contained in the claims file.  

In this case, the Board finds that the medical evidence of 
record does not show that the veteran's medications, whether 
"excessive" or not, proximately caused him to develop 
hepatitis.  In weighing the evidence, the October 1996 
progress note which indicated that a "toxic etiology such as 
medication" was unlikely to be the etiology of the veteran's 
hepatitis, is particularly persuasive.  The Board must 
presume that the physician considered the medications that 
the veteran was taking and had taken in the past in order to 
make such a determination.  Further, the Board specifically 
accords significant probative weight to the July 1997 medical 
consultation wherein the reviewing physician concluded that 
the information contained in the progress note of October 
1996, in addition to a finding that a viral agent was 
confirmed to be the cause of the veteran's hepatitis, 
rebutted the veteran's allegations to the contrary.  The 
Board makes this finding upon the basis that the consulting 
physician obviously reviewed the veteran's claims file prior 
to rendering his opinion.  In addition, the Board notes that 
the consulting physician focused upon the critical inquiry of 
this claim; that is, whether the veteran's medications caused 
him to develop hepatitis.

Finally, the Board has considered the veteran's own 
statements that excessive medication prescribed by VA caused 
him to develop hepatitis.  Although the veteran's statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions alone are not deemed to be 
credible in light of the preponderance of evidence showing no 
relationship between medication and his diagnosis of 
hepatitis.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of a current disability, as 
well as to medical causation.  Id.  In the absence of 
competent, credible evidence of a causal relationship, 
entitlement to § 1151 benefits are not warranted.  Therefore, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim and the claim is 
denied.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, is reopened.  
The appeal is allowed to this extent.

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (formerly § 351) for 
additional disability, claimed as hepatitis due to excessive 
use of medication, is denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Having reopened the claim for service connection for an 
acquired psychiatric disorder, de novo review of all the 
evidence is indicated.  In order so as to not prejudice the 
veteran's claim, initial review by the RO is indicated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's claim for entitlement to a service connection 
for an acquired psychiatric disorder has been denied at the 
Board on several occasions over the years on the basis that 
the disorder was not incurred in or aggravated by service or 
manifested to a compensable degree within one year following 
service separation.  However, the most recent testimony 
submitted at a personal hearing appears in direct 
contradiction to the previous medical evidence before the 
Board.  Therefore, the Board finds that additional 
development is necessary to include a VA examination and an 
opinion regarding the existence of the medical causation of 
any current acquired psychiatric disorder and active duty 
service.  Specifically, a current medical opinion is 
necessary to resolve the conflict in the record.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for an acquired psychiatric disorder, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Thereafter (and whether additional 
documents are received or not), the 
veteran should be scheduled for a 
comprehensive psychiatric examination. 
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner should, based on sound medical 
judgment and all available medical 
records, and any testing deemed 
appropriate, determine the veteran's 
current mental status, including the 
diagnoses of any current psychiatric 
disorder(s).  After the examination and 
review of the records, the examiner 
should offer opinions as to the following 
questions:

(a)  What is/are the current psychiatric 
diagnoses, to include all acquired 
disorders and personality disorders?

(b)  If an acquired psychiatric disorder 
is identified, what is the approximate 
date of onset of the disorder as can best 
be determined by the record?

(c)  In view of current knowledge and 
findings, is the diagnosis of anxiety 
neurosis with paranoid features within a 
year after service separation supported 
by the record or was the pathology 
misdiagnosed? 

(d)  If an acquired psychiatric disorder 
is currently found, is there evidence on 
file which would relate or connect that 
disorder to any event or finding in 
service or within the presumptive one 
year period after service separation?

(e)  The examiner is also specifically 
requested to address the opinions offered 
by Dr. Juarvez-Ortiz at the veteran's 
personal hearing in May 1996.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an errs exists as 
a matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include schizophrenia.  In 
the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeal






